Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
                                                                   FILED
                                                                Aug 29 2012, 9:44 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,                             CLERK
                                                                     of the supreme court,
                                                                     court of appeals and
 collateral estoppel, or the law of the case.                               tax court




ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

ANN M. SUTTON                                         GREGORY F. ZOELLER
Marion County Public Defender Agency                  Attorney General of Indiana
Indianapolis, Indiana
                                                      MARJORIE LAWYER-SMITH
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

TIMOTHY TINGLE,                                       )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )      No. 49A02-1110-CR-976
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                      APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Steven Eichholtz, Judge
                          The Honorable Peggy Hart, Commissioner
                             Cause No. 49G20-0912-FA-99622


                                           August 29, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
        Timothy Tingle appeals from his convictions after a bench trial of Dealing in cocaine1

as a class A felony, Dealing in a controlled substance2 as a class B felony, and Possession of

a controlled substance3 as a class C felony. Tingle presents the following issue for our

review: Did the trial court abuse its discretion by admitting evidence related to a duffle bag

and its contents, which were recovered during the execution of a valid search warrant?

        We affirm.

        On December 8, 2009, Detective Andrew Deddish and other officers from the

Indianapolis Metropolitan Police Department executed a valid felony arrest warrant for

Tingle at the Mann Village Apartments. The officers knocked on an apartment door and

announced their presence, but no one responded. The officers then gained entry to the

apartment by using a key provided to them by management at the apartment complex. Upon

entering the apartment, the officers observed Tingle and Sara Scott lying on the living room

floor under a blanket. The officers then handcuffed the two for officer safety and conducted

a protective sweep of the apartment. A baby girl was in a crib in one of the bedrooms.

        Detective Deddish noticed a white pill on a table in the living room as he entered the

apartment and believed that the pill was a controlled substance.4 Scott became upset when

Detective Deddish told her that the officers were serving an arrest warrant for Tingle. Scott

told the detective that she was the tenant of the property and did not want Tingle to return.




1
  Ind. Code Ann. §35-48-4-1 (West, Westlaw current with all 2012 legislation).
2
  I.C. §35-48-4-2 (West, Westlaw current with all 2012 legislation).
3
  I.C. §35-48-4-7 (West, Westlaw current with all 2012 legislation).
4
  Tingle does not challenge the seizure of the single pill seen on the top of the table in the living room, nor
does he challenge the officers’ entry into the apartment or the validity of the arrest warrant.

                                                      2
Scott asked the officer to take Tingle’s duffle bag with him when he left because it contained

all of Tingle’s personal property at the apartment. Scott described the bag and explained that

the bag was located in the second bedroom.

       After retrieving the bag, Detective Deddish took it into the living room and placed it

on the floor by Tingle. He asked another officer to inventory the bag because the officers

were going to take it to the property room. When the officer opened the bag, he found what

was later identified as a large amount of cocaine, various controlled substances, and a digital

scale. Detective Deddish photographed the narcotics and the scale, and took possession of

them for delivery to the property room. Also inside the bag were several personal items,

including a black wallet containing papers and cards with Tingle’s name on them, men’s

clothing, shaving accessories, a hair trimmer, and two cell phones, among other things. A

third officer generated a list of the items found in the duffle bag as they went through its

contents. After the inventory was completed, Detective Deddish transported the bag to the

property room where it was left as Tingle’s personal property. The bag was later destroyed

by property room personnel pursuant to policy when Tingle did not retrieve it.

       The State charged Tingle with one count of dealing in cocaine as a class A felony, one

count of possession of cocaine as a class A felony, one count of dealing in a controlled

substance as a class B felony, six counts of possession of a controlled substance each as a

class C felony, and two counts of dealing in a schedule IV controlled substance, each as a

class C felony. Prior to trial, the State moved to dismiss three of the counts against Tingle,

and the trial court granted the motion. Tingle then waived his right to a jury trial. The trial

court took Tingle’s motion to suppress the evidence found in the duffle bag under advisement

                                              3
and proceeded with the bench trial. Ultimately, the trial court denied Tingle’s motion to

suppress and his motion to dismiss. At the conclusion of the bench trial, the trial court found

Tingle guilty of the remaining charges, but further found that several of the convictions were

merged. The trial court sentenced Tingle to thirty years executed for his class A felony

conviction, ten years for the class B felony conviction, and four years for the class C felony

convictions, and ordered that they be served concurrently to each other and with Tingle’s

sentence in another matter. Tingle now appeals.

       Tingle argues that the trial court erred by allowing the admission of the evidence

found in the duffle bag. In general, Tingle argues that the seizure and search of the bag were

done in violation of the Fourth Amendment of the U.S. Constitution and article 1, Section 11

of the Indiana Constitution.

       Tingle’s first contention is the officer’s testimony should not have been permitted

because he read from the inventory list prepared by another officer as to contents of the

duffle bag. Tingle claims that he was denied his right to confront his accuser because the

duffle bag was destroyed prior to trial and the State used the inventory list to refresh Officer

Barrow’s memory of the bag’s contents.

       The standard used to review rulings “on the admissibility of evidence is effectively the

same whether the challenge is made by a pre-trial motion to suppress or by a trial objection.”

Burkes v. State, 842 N.E.2d 426, 429 (Ind. Ct. App. 2006). Questions regarding the

admission of evidence are within the sound discretion of the trial court, and we review the

court’s decision only for an abuse of discretion. State v. Seabrooks, 803 N.E.2d 1190 (Ind.

Ct. App. 2004). A trial court abuses its discretion only if its decision is clearly against the

                                               4
logic and effect of the facts and circumstances before it, or if the court has misinterpreted the

law. Id. Additionally, errors in admitting evidence are to be disregarded as harmless error

unless they affect the substantial rights of the party. Turben v. State, 726 N.E.2d 1245 (Ind.

2000); Ind. Trial Rule 61. A trial court’s ruling on the admissibility of evidence will be

upheld if it is sustainable on any legal theory supported by the record, even if the trial court

did not use that theory. Gonser v. State, 843 N.E.2d 947 (Ind. Ct. App. 2006).

       The federal Fourth Amendment and article 1, section 11, of the Indiana Constitution

each protect citizens from unreasonable searches and seizures. Holder v. State, 847 N.E.2d

930 (Ind. 2006). Although structured similarly, the interpretation and application of each

constitutional provision varies. Id. Tingle’s attack on the admissibility of Officer Barrow’s

testimony is based on the federal constitution.

       The duffle bag was placed in the property room on December 8, 2009, the day of

Tingle’s arrest. The property room categorized the duffle bag as personal property, which

Tingle or his designee could have retrieved at any time. The IMPD General Order 9.4

provides as follows:

       [The property room] will make every reasonable effort to release or dispose of
       evidence and found/recovered property within six (6) months after final
       disposition of a case. This may result from conclusion of a court case or
       release by the officer or deputy prosecutor upon termination of an
       investigation. Property not claimed by an owner may be disposed of at auction
       or destroyed in accordance with Property Section standard operating
       procedures.

Ex. Vol. at 35.

       Detective Deddish testified that he instructed Officer Barrow to inventory the bag

before taking it to the property room. When Officer Barrow began to conduct the inventory,

                                               5
he found a black, plastic bag. Upon opening the black, plastic bag, Officer Barrow

discovered it contained a large quantity of cocaine and various controlled substances. Officer

Barrow showed the drugs to Detective Deddish, who photographed them and seized them for

purposes of taking them to the property room as evidence. Officer Barrow continued to

inventory the remainder of the contents of the bag, stating aloud what he found to another

officer who wrote the list of contents. Officer Barrow then checked the written list for

accuracy. At trial, Officer Barrow detailed the contents he could remember, and then

reviewed the inventory list to refresh his memory.

       In Crawford v. Washington, 541 U.S. 36 (2004), the case upon which Tingle relies to

support his argument, the United States Supreme Court held that the Confrontation Clause

“bars admission of out-of-court statements in criminal trials unless the declarant is

unavailable to testify and the defendant had a prior opportunity for cross-examination.”

Crawford v. Washington, 541 U.S. at 59. We have previously stated that the critical aspect

of that holding is its application solely to testimonial statements. Ramirez v. State, 928

N.E.2d 214 (Ind. Ct. App. 2010). “[T]he testimonial character of the statement . . . separates

it from other hearsay that, while subject to traditional limitations upon hearsay evidence, is

not subject to the Confrontation Clause.” Id. at 217 (quoting Davis v. Washington, 547 U.S.

813, 821-22 (2006)).

       Here, there is no Confrontation Clause violation. Officer Barrow testified at trial and

was subject to cross-examination by Tingle. Officer Barrow saw the contents of the duffle

bag that were inventoried even though he was not the officer who physically prepared the



                                              6
inventory list. He reviewed the list after it was generated to verify its accuracy and

completeness.

       Additionally, the list was not testimonial in nature. The list was created for purposes

of documenting the contents to secure them and to ensure there were no dangerous items

contained therein prior to taking them to the property room. This was consistent with IMPD

General Order 9.4. It is clear from the testimony of Detective Deddish and Officer Barrow

that the list was prepared pursuant to department policy and not in preparation for trial.

       Indiana Evidence Rule 612 permits witnesses to use documents to refresh their

memories during trial. The rule does not contain a requirement that the document used to

refresh a witness’s memory be prepared by that witness. The State’s request and the trial

court’s decision to allow Officer Barrow to refresh his memory with the inventory list falls

squarely within the parameters of the rule.

       We conclude that Tingle has failed to establish that he was deprived of his right to

confront his accuser stemming from the destruction of the duffle bag prior to trial. The

admission of testimony regarding the inventory list and its use to refresh Officer Barrow’s

memory was not an abuse of the trial court’s discretion, nor was it a violation of the

Confrontation Clause.

       Tingle further argues that the search of the duffle bag violated his right against

unlawful searches and seizures under state and federal constitutional provisions. In general,

a search must be authorized by a properly issued warrant. Fair v. State, 627 N.E.2d 427 (Ind.

1993). The State bears the burden of showing both the need for an exemption from the

warrant requirement and that its conduct fell within the bounds of the exception before

                                              7
introduction of evidence seized during a warrantless search will be allowed. Id. The United

States Supreme Court has recognized that police departments generally follow a routine

practice of securing and inventorying property, serving the function of protecting the

prisoner’s property while it is in police custody and protection of the police against claims

over lost or stolen property as well as from potential danger. South Dakota v. Opperman,

428 U.S. 364 (1976).

       The issue in Illinois v. Lafayette, 462 U.S. 640 (1983), was the propriety of the

inventory of the defendant’s shoulder bag. The defendant was arrested and taken to a police

station. In the process of booking the defendant, the police officers took defendant’s

shoulder bag, emptied it, and inventoried it. The officers found amphetamine pills, and the

defendant was arrested for possessing the pills. It was the standard procedure of that police

station to inventory everything in the possession of an arrested person. The United States

Supreme Court held that the search of the defendant’s bag was reasonable for purposes of the

Fourth Amendment because the intrusion of the defendant’s Fourth Amendment Rights was

outweighed by the promotion of the legitimate government interests.

       In the present case, Scott told the officers that Tingle was visiting the apartment and

that Detective Deddish should take the duffle bag with Tingle when he was taken to jail on

the valid arrest warrant. Scott stated that all of Tingle’s possessions he had brought with him

to her apartment were in that bag. She provided a description of the bag in question, and

confirmed that it was Tingle’s bag after the officer retrieved it from the location Scott had

given. Scott requested that the bag be removed from her apartment because it belonged to

Tingle. Detective Deddish had consent to take it as part of the process of arresting Tingle.

                                              8
       Here, it was reasonable for the officers as part of their routine procedure to inventory

the bag prior to taking it to the property room in order to document the contents of the bag.

The inventory search in this case was reasonable especially in light of the fact that there was

no evidence that the search was a pretext for general rummaging in order to find

incriminating evidence. See Widduck v. State, 861 N.E.2d 1267 (Ind. Ct. App. 2007). The

bag was too large to transport with Tingle to the processing center. The actions of the law

enforcement officers in this case fall within the inventory search exception to the Fourth

Amendment warrant requirement. Because Tingle has failed to demonstrate a violation of his

constitutional rights, we conclude that the trial court did not err in admitting the evidence

found in the duffle bag.

       As for state constitutional protections, we examine the reasonableness of the conduct

of law enforcement officers, and not the expectation of privacy associated with Fourth

Amendment constitutional analysis. Litchfield v. State, 824 N.E.2d 356 (Ind. 2005). The

reasonableness of the search under the circumstances turns on the degree to which the search

or seizure disrupts the individual’s normal activities, and the facts and observations that

support the officer’s decision to initiate the search or seizure. Id.

       In this case, the tenant of the apartment told Detective Deddish that she wanted Tingle

to leave and that she wanted him to take his duffle bag with him. After confirming that the

duffle bag was the one belonging to Tingle, Detective Deddish asked officers to inventory

the bag for purposes of documenting its contents prior to taking it to the property room.

       Here, the law enforcement needs were strong because the property room houses

numerous items daily. Some of the items are evidence, while others are personal property to

                                               9
be safeguarded while the owners are detained in jail. It is reasonable for police to search the

personal effects of a person under lawful arrest as part of the routine administrative

procedure prior to jailing the suspect. Spindler v. State, 555 N.E.2d 1319 (Ind. Ct. App.

1990). We find no violation of state constitutional protections and conclude that the trial

court did not err by allowing the admission of the evidence discovered in the duffle bag

during the inventory.

       The entry by police officers into the apartment and Tingle’s subsequent arrest were

proper pursuant to the valid arrest warrant. The seizure and search of the duffle bag were

proper as a personal property inventory. We conclude that Tingle has failed to establish that

the trial court abused its discretion in admitting evidence recovered during the execution of

the arrest warrant.

       Judgment affirmed.

MAY, J., and BARNES, J., concur.




                                              10